DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 10/27/21.
	Claims 1-20 are pending. 

Response to Arguments
	With respect to the amendments (e.g., workflow elements based on an action or decision to be performed by the workflow engine), a new ground of rejection is applied, as explained below. 
	The applicant requested proposed further amendments. The examiner welcomes an interview to discuss the current rejection, prior art, and/or possible proposed direction for amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershowitz et al. (US 20190354636, Herein “Hershowitz”) in view of Wang et al. (US 8,196,030, Herein “Wang”) in view of Chen et al. (US 20190050776, Herein “Chen”).
Regarding claim 1, Hershowitz teaches a method performed by an electronic device (system for comparison [0055]; computer information for electronic documents ([0042] and [0043])), the method comprising:
retrieving, from a first computing environment (retrieval for comparison based on documents [0154]), a first set of structured documents (e.g., an original from or input document and corresponding, e.g., XML representation ([0057] to [0060]) comprising a plurality of first documents associated with a “from” entity and a plurality of documents such as source and determined XML corresponding with a “to” entity); further, a set of source first documents such as among document corpus [0065]) that contains metadata for a first version of a workflow to be performed by a workflow engine (e.g., section data for performing sectioning of a document [0062]); further, corpus of documents [0043]), the first version of the workflow including a first set of workflow elements (e.g., a plurality of section headings, each determining a workflow for a particular order of sections, the order relevant within an analysis of first and second documents [0062]; (figs. 7 and 8));
retrieving, from a second computing environment, a second set of structured documents that contains metadata for a second version of the workflow (e.g., a distinct documents associated with a target or to documents [0030], such as a second patent application(s) [0152]; metadata for flow of document including, e.g., sections such as Section 1B (fig. 7A)), the second version of the workflow including a second set of workflow elements that differ from the first set of workflow elements (the second set of target or to documents is processed similarly to yet independent from the source/from documents described previously [0030]);
processing a rule of a plurality of rules (a rule such as for each section/node entity of a “from” document; that is, a first rule causes for applying a rule to a first node of the “from document” and a second rule for applying a rule to a second node, such as starting with “from” node 108A analyzing all nodes of the “to” nodes (i.e., a first rule application) ([0089] and [0090])), the processing including:
determining whether the rule is to be applied, based on one but not both of the first and second sets of structured documents including at least one section for a workflow element having a type to which the rule applies (determine whether a rule is to be applied based on a determination of a first node; determine a second rule applied to a second “from” node based on the presence of a second node among the first set of structured documents corresponding with the “from” type ([0089] and [0090])), responsive to determining that the rule is to be applied, applying the rule to the first and second sets of structured documents to generate a description of a change in the second version of the workflow relative to the first version of the workflow (based on a rule corresponding with a first “from” node, apply the analysis rule such as comparing the first node of the “from” type to all relevant nodes of the “to” type ([0089] and [0090]), such as for determining a description of changes with respect to the “to” documents based on the “from” documents, such as nodes that have been moved within the “to” document with respect to the “from” documents [0125]; other types of change descriptions ([0125] to [0130])); and
generating a description of changes in the second version of the workflow relative to the first version of the workflow based on the descriptions generated by the applied rules (generating a description of workflow sections describing a presentation (e.g., workflow) of sections based on section presentation, such as describing a deleted section delated from the “from” documents with respect to the “to” documents [0129]).

	However, Hershowitz fails to specifically teach retrieving, from a second computing environment.
	Yet, in a related art, Wang discloses incoming documents to a document processing system (fig. 1) such as from a first source (e.g., a received electronically generated document) and a second source (e.g., an emailed document) (fig. 5, lines 3-22).


However, Hershowitz in view of Wang fails to specifically teach where each workflow element in the first set of workflow elements defines an action or decision to be performed by the workflow engine….where each workflow element in the second set of workflow elements defines an action or decision to be performed by the workflow engine.
Yet, in a related art, Chen discloses processing of first and second workflows such as to determine a difference including process workflow elements ([0018] and [0019]); e.g., IT workflows [0027]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the workflow processing of Chen with the comparison processing of Hershowitz in view of Wang to have where each workflow element in the frist set of workflow elements defines an action or decision to be performed by the workflow engine….where each workflow element in the second set of workflow elements defines an action or decision to be performed by the workflow engine. The combination would allow for, according to the motivation of Chen, summarizing the differences between workflows specific to different corresponding sections of the respective workflows 

Regarding claim 2, Hershowitz in view of Wang in view of Chen teaches the limitations of claim 1, as above.
Furthermore, Hershowitz teaches the method of claim 1, wherein the description of changes relates to differences between the first and second sets of workflow elements (e.g., indicating a moved section, such as Section 2A. Moving sections (fig. 7A)).

Regarding claim 3, Hershowitz in view of Wang in view of Chen teaches the limitations of claim 1, as above.
Furthermore, Hershowitz teaches the method of claim 1, the method further comprising:
processing another rule of the plurality of rules (a rule for each level of the “from” documents, such as performing pairwise analyses with respect to a first “from” node and a second pairwise analyses with respect to a second “from” node ([0089] and [0090])), the processing another rule including: determining whether the another rule is to be applied, based on one but not both of the first and second sets of structured documents including at least one section for a workflow element having a type to which the another rule applies (similar to the first “from” node analyses described above, a second pairwise analyses is performed with respect to the second “from” node, the pairwise analyses based on pairwise analyses of each of the relevant “to” nodes with respect to, in this case, the second “from” node ([0089] and [0090]), each node corresponding with a section of the respective documents (e.g., Section 1. Summary, Section 1A, Short title, etc. (fig. 7A and 8A)), and
responsive to determining that the another rule is to be applied, applying the another rule to the first and second sets of structured documents to generate another description of a change in the second version of the workflow relative to the first version of the workflow (a description for each of the sections (figs. 7A and 8A)), wherein the description of changes in the second version of the workflow relative to the first version of the workflow is an aggregation of the descriptions generated by the rule and the another rule (an aggregation of changes with respect to the various sections of each document (fig. 7A and 7B), such as an aggregation of the descriptions corresponding to each section (e.g., moved, deleted, changed sections)).

Regarding claim 4, Hershowitz in view of Wang in view of Chen teaches the limitations of claim 1, as above.
Furthermore, Hershowitz teaches the method of claim 1, wherein the second version of the workflow is a modified version of the first version of the workflow (determination of, e.g., a changed or moved section element [0080]).

Regarding claim 5, Hershowitz in view of Wang in view of Chen teaches the limitations of claim 1, as above.
Furthermore, Hershowitz teaches the method of claim 1, wherein the description of changes in the second version of the workflow relative to the first version of the workflow is a textual description (textual descriptions of changes such as with respect to section elements (figs. 7)).

Regarding claim 6, Hershowitz in view of Wang in view of Chen teaches the limitations of claim 1, as above.
Furthermore, Hershowitz teaches the method of claim 1, further comprising:
causing to be presented to a user, via a graphical user interface, the description of changes in the second version of the workflow relative to the first version of the workflow (description of changes such as moved section/workflow elements (fig. 7A) such as for visualization by the user [0077]; presentation report [0033]).

Regarding claim 7, Hershowitz in view of Wang in view of Chen teaches the limitations of claim 1, as above.
Furthermore, Hershowitz teaches the method of claim 1, wherein the first set of structured documents includes a different number of documents than the second set of structured documents (a plurality of from documents with respect to a to document [0043]).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershowitz in view of Wang in view of Chen and in view of Milvaney et al. (US 20200162561, Herein “Milvaney”).
Regarding claim 8, Hershowitz in view of Wang in view of Chen teaches the limitations of claim 1, as above.
However, Hershowitz in view of Wang in view of Chen fails to specifically teach the method of claim 1, wherein the determining whether the rule is to be applied is further based on whether one or more filenames of the structured documents of the first and second sets of structured documents satisfy a regular expression.
Yet, in a related art, Milvaney discloses comparison of documents [0020] based on file names including particular words [0060].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the document modification with respect to a file name expression of 

The remaining claims recite similar limitations as above.

Regarding claim 9, Hershowitz teaches a non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, are capable of causing the processor to perform operations (performance on a server ([0093] and [0153]); server [0042]) comprising:
	The claim recites similar limitations as claim 1 – see above.
	Furthermore, Wang teaches a non-transitory machine-readable storage medium (document processing system and memory storage of the computer system (col. 6, lines 42-67)).

Regarding claim 10, the claim recites similar limitations as claim 2 – see above.

Regarding claim 11, the claim recites similar limitations as claim 3 – see above.

Regarding claim 12, the claim recites similar limitations as claim 4 – see above.

Regarding claim 13, the claim recites similar limitations as claim 5 – see above.

Regarding claim 14, the claim recites similar limitations as claim 6 – see above.

Regarding claim 15, the claim recites similar limitations as claim 7 – see above.

Regarding claim 16, the claim recites similar limitations as claim 8 – see above.

Regarding claim 17, the claim recites similar limitations as claims 1 and 9, as above.
For instance, Wang teaches a system comprising:
a non-transitory machine-readable storage medium that stores a change management service (memory system of computer system for implementing computer program (col. X, lines 42-67)); and
a processor coupled to the non-transitory machine-readable storage medium (cpmuter cystem for processing (col. 6 lines 42-67)), the
processor to execute the change management service (processor execute (col. 6, lines 42-67)). 

Regarding claim 18, the claim recites similar limitations as claim 2 – see above.

Regarding claim 19, the claim recites similar limitations as claim 4 – see above.

Regarding claim 20, the claim recites similar limitations as claim 6 – see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer 
/JASON T EDWARDS/              Examiner, Art Unit 2144